Cite as 2015 Ark. App. 3

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-14-604


                                                   OPINION DELIVERED JANUARY 14, 2015

MYRTLE STEVENS                                     APPEAL FROM THE VAN BUREN
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [NO. CV-2010-181 (II)]

V.                                                 HONORABLE MICHAEL A.
                                                   MAGGIO, JUDGE

SEECO, INC., ET AL.                                SUPPLEMENTAL ADDENDUM
                                 APPELLEES         ORDERED



                         ROBERT J. GLADWIN, Chief Judge

       This oil-and-gas case returns to us after we dismissed it in 2012 for lack of finality.

Stevens v. SEECO, Inc., 2012 Ark. App. 629. The parties have obtained what appears to be

a final order, but an attachment to that order, which is critical to determining its finality, is

not contained in appellant’s addendum. We therefore order rebriefing.

       The essential facts are that appellant Myrtle Stevens claims an interest in the mineral

rights to forty acres of land. Appellees SEECO, Inc., and several descendants of the late W.E.

Hall claim mineral rights to the same land. The circuit court ruled that at least sixty-five of

the Hall descendants had an interest in the minerals and that their lessee, SEECO, should pay

them royalties based on the ownership percentages set forth in “Exhibit A” to the court’s

order. The court’s order is contained in appellant’s addendum, but Exhibit A is not.
                                   Cite as 2015 Ark. App. 3

       Rule 4-2(a)(8)(A)(i) of the Rules of the Supreme Court and Court of Appeals of the

State of Arkansas (2014), provides that an appellant’s addendum must include documents that

are essential for the appellate court to confirm its jurisdiction. Spears v. Spears, 2013 Ark. App.
164. Our appellate jurisdiction depends upon the entry of a final, appealable order.

Lookabaugh v. Hanna Oil & Gas Co., 2014 Ark. App. 59. In this case, Exhibit A is essential to

confirm that the circuit court adjudicated the ownership of one hundred percent of the

mineral interests at issue and thus entered a final order. See Spears, supra; Stevens, supra. The

exhibit must therefore be included in appellant’s addendum.

       Complete rebriefing, however, is not necessary. See Ark. Sup. Ct. R. 4-2(b)(4) (2014).

Appellant is directed to file a supplemental addendum within seven calendar days of the date

of this order that includes the circuit court’s March 20, 2014 order with Exhibit A attached.

Failure to file the supplemental addendum within the prescribed time may result in affirmance

of the circuit court’s order.

       Supplemental addendum ordered.

       WHITEAKER and HIXSON, JJ., agree.

       S. Butler Bernard, Jr., for appellant.

       Daily & Woods, P.L.L.C., by: Robert R. Briggs and Colby T. Roe, for appellee.




                                                2